DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claims 1, 5-7, 8-9 under 35 USC 103, Applicant’s arguments filed 04/14/2022 have been fully considered but are moot in view of new ground of rejection which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claims 2 and 3 is withdrawn in view of the newly provided IDS reference to Ando (US 2016/0099130 A1, equivalent to KR 20160039558 (A) in IDS provided 03/07/2022).  Rejections based on the newly cited reference follow.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2016/0099130 A1) in view of Namose (US 2002/0020189 A1).
	Regarding claim 1, Ando teaches a capacitive element comprising: 
	a storage container (Fig. 1, 20, [0052] antenna 20) which is provided with an inlet port (Fig. 1, 52) for introducing a liquid serving as a dielectric ([0070] cooling water that flows inside the antenna body 24) and an outlet port for discharging the liquid and is filled with the liquid (Fig. 1, 54); and 
	at least a pair of electrodes (Fig. 2, [0089] the first electrode 32 and the second electrode 34) which are provided inside the storage container and face each other  (Fig. 2, 30, [0089] condenser 30). 
	However, Ando does not explicitly teach an upper wall of the storage container is provided with an opening section exhausting air bubbles in the storage container.
	Namose teaches a capacitive element comprising a liquid container provided with an opening section exhausting air bubbles in the container (Fig. 1, 32, [0030] bubbles escape to the reserve tank 36 through piping 34, Fig. 2, 44 connected to 36).
	Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the air bubble exhausting method/structure of Namose to the teachings of Ando in order to stably control the temperature (Namose, [0030]).
Regarding claim 2, all the limitations of claim 1 are taught by Ando in view of Namose.
Namose further teaches the opening section is formed inside an outer peripheral portion of the upper wall (Fig. 1, 32, 34, 36), and wherein an inner surface of the upper wall is provided with a bubble guide portion  which is inclined upward as it goes from the outer peripheral portion of the upper wall toward the opening section and guide the bubbles to the opening section (Fig. 2, the connecting portion of 36 to 44, inclined upward to 44).
Regarding claim 3, all the limitations of claim 2 are taught by Ando in view of Namose.
Namose further teaches the bubble guide portion is a flat surface or a curved surface (Fig. 2, the portion of 36 inclined upward is a flat surface).
Regarding claim 5, all the limitations of claim 1 are taught by Ando in view of Namose.
Namose further teaches a pipe member is connected to the opening section (Fig. 2, 44) and the pipe member is connected to a downstream side of the storage container (Figs. 1 and 2, 44 is connected to 36, 34, 32 and the circulation path 28). 
Regarding claim 8, all the limitations of claim 1 are taught by Ando in view of Namose.
	Ando further teaches a plasma processing device (Fig. 1) comprising the capacitive element according to claim 1; and 
	an antenna conductor (Fig. 1, [0044] antenna 20) which is electrically connected to the capacitive element (Fig. 1, [0057] condenser 30) and through which a high-frequency current flows to generate plasma (Fig. 1, [0044] high-frequency current IR, [0022] plasma processing device).
Regarding claim 9, all the limitations of claim 8 are taught by Ando in view of Namose.
	Ando further teaches the antenna conductor includes a flow path  through which a cooling liquid flows (Fig. 1, 26, 44, [0055] metal pipe 26, cooling water 44), and wherein the liquid serving as the dielectric of the capacitive element is formed by at least the cooling liquid (Fig. 2, 44 flowing between two electrode 32 and 34, [0058]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2016/0099130 A1) in view of Namose (US 2002/0020189 A1) as applied to claim 1, and further in view of Kadomura (US 6,174,408 B1).
	Regarding claim 6, all the limitations of claim 1 are taught by Ando in view of Namose.
	However Ando in view of Namose does not explicitly teach a valve is provided in the opening section or a flow path connecting the opening section and a downstream side of the storage container.
	Kadomura teaches a valve is provided in a flow path connecting the opening section and a downstream side of a storage container (Fig. 4, control valves 22, column 9, lines 61-63).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply Kadomura’s control values to the teachings of Ando in view of Namose in order to control the flow of the cooling water appropriately to achieve desired cooling conditions. 
Allowable Subject Matter
Claims 4 and 7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts fail to teach or reasonably suggest a capacitive element
wherein one of the pair of electrodes includes a flange member that is fixed to the side wall and is provided with a through-hole communicating with the inlet port and an electrode plate which is supported by the flange member, and
wherein the inlet port and at least a part of the through-hole communicate with each other without a step, in combination with the other limitations of the claim.
Regarding claim 7, the prior arts fail to teach or reasonably suggest a capacitive element
wherein one of the pair of electrode is a fixed electrode, the other of the pair of the electrode is a movable electrode movable with respect to the fixed electrode, and its capacitance is variable, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844